Case 2:20-cv-09539-DSF-RAO Document 21 Filed 03/29/21 Page 1 of 17 Page ID #:132




  1    IRWIN M. ZALKIN, ESQ. (#89957)
       DEVIN M. STOREY, ESQ. (#234271)
  2    ALEXANDER S. ZALKIN, ESQ. (#280813)
       RYAN M. COHEN, ESQ. (#261313)
  3    The Zalkin Law Firm, P.C.
       10590 West Ocean Air Drive, Ste. 125
  4    San Diego, CA 92130
       Tel: 858-259-3011
  5    Fax: 858-259-3015
       Email: irwin@zalkin.com
  6          dms@zalkin.com
             alex@zalkin.com
  7          ryan@zalkin.com
  8    AMY POYER, ESQ. (#277315)
       California Women’s Law Center
  9    360 N. Pacific Coast Hwy, Ste. 2070
       El Segundo, CA 90245
 10    Tel: 323-951-1041
       Email: amy.poyer@cwlc.org
 11
       Attorneys for Plaintiff
 12
       (SEE ADDITIONAL PARTIES ON NEXT PAGE)
 13

 14

 15                              UNITED STATES DISTRICT COURT
 16                          CENTRAL DISTRICT OF CALIFORNIA
 17
           COURTNEY WHITTIER, an                   Case No. 2:20-cv-09539 DSF
 18        individual,
                                                   (RAOx)
 19
                      Plaintiff,
 20                                                 STIPULATED PROTECTIVE
                v.                                  ORDER1
 21
           UNIVERSITY OF SOUTHERN
 22        CALIFORNIA,
 23
                      Defendant.
 24

 25

 26

 27

 28
       1
        This Stipulated Protective Order is substantially based on the model protective
       order provided under Magistrate Judge Rozella A. Oliver’s Procedures.
Case 2:20-cv-09539-DSF-RAO Document 21 Filed 03/29/21 Page 2 of 17 Page ID #:133




  1    ADDITIONAL PARTIES
  2    CAMERON W. FOX (SB# 218116)
       cameronfox@paulhastings.com
  3    JESSICA E. MENDELSON (SB# 280388)
       jessicamendelson@paulhastings.com
  4    EMILY K. BORMAN (SB# 303180)
       emilyborman@paulhastings.com
  5    PAUL HASTINGS LLP
       515 South Flower Street
  6    Twenty-Fifth Floor
       Los Angeles, California 90071-2228
  7    Telephone: 1(213) 683-6000
       Facsimile: 1(213) 627-0705
  8

  9    Attorneys for Defendant
       UNIVERSITY OF SOUTHERN CALIFORNIA
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                            2
Case 2:20-cv-09539-DSF-RAO Document 21 Filed 03/29/21 Page 3 of 17 Page ID #:134




  1    1.    A. PURPOSES AND LIMITATIONS
  2          Discovery in this action is likely to involve production of confidential,
  3    proprietary or private information for which special protection from public
  4    disclosure and from use for any purpose other than prosecuting this litigation may
  5    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
  6    enter the following Stipulated Protective Order. The parties acknowledge that this
  7    Order does not confer blanket protections on all disclosures or responses to
  8    discovery and that the protection it affords from public disclosure and use extends
  9    only to the limited information or items that are entitled to confidential treatment
 10    under the applicable legal principles.
 11          B. GOOD CAUSE STATEMENT
 12          This action is likely to involve personal information of a sexual nature for
 13    which special protection from public disclosure and from use for any purpose other
 14    than prosecution of this action is warranted. Such confidential information may
 15    consist of, among other things, mental health information, confidential investigatory
 16    materials, sexual history of individuals, and information otherwise generally
 17    unavailable to the public, or which may be privileged or otherwise protected from
 18    disclosure under state or federal statutes, court rules, case decisions, or common
 19    law. Accordingly, to expedite the flow of information, to facilitate the prompt
 20    resolution of disputes over confidentiality of discovery materials, to adequately
 21    protect information the parties are entitled to keep confidential, to ensure that the
 22    parties are permitted reasonable necessary uses of such material in preparation for
 23    and in the conduct of trial, to address their handling at the end of the litigation, and
 24    serve the ends of justice, a protective order for such information is justified in this
 25    matter. It is the intent of the parties that information will not be designated as
 26    confidential for tactical reasons and that nothing be so designated without a good
 27    faith belief that it has been maintained in a confidential, non-public manner, and
 28    there is good cause why it should not be part of the public record of this case.
                                                 3
Case 2:20-cv-09539-DSF-RAO Document 21 Filed 03/29/21 Page 4 of 17 Page ID #:135




  1          C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
  2          The parties further acknowledge, as set forth in Section 12.3, below, that this
  3    Stipulated Protective Order does not entitle them to file confidential information
  4    under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
  5    and the standards that will be applied when a party seeks permission from the court
  6    to file material under seal.
  7          There is a strong presumption that the public has a right of access to judicial
  8    proceedings and records in civil cases. In connection with non-dispositive motions,
  9    good cause must be shown to support a filing under seal. See Kamakana v. City and
 10    County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006); Phillips v. Gen. Motors
 11    Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002); Makar-Welbon v. Sony Electrics,
 12    Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
 13    require good cause showing), and a specific showing of good cause or compelling
 14    reasons with proper evidentiary support and legal justification, must be made with
 15    respect to Protected Material that a party seeks to file under seal. The parties’ mere
 16    designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
 17    without the submission of competent evidence by declaration, establishing that the
 18    material sought to be filed under seal qualifies as confidential, privileged, or
 19    otherwise protectable—constitute good cause.
 20          Further, if a party requests sealing related to a dispositive motion or trial, then
 21    compelling reasons, not only good cause, for the sealing must be shown, and the
 22    relief sought shall be narrowly tailored to serve the specific interest to be protected.
 23    See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
 24    each item or type of information, document, or thing sought to be filed or introduced
 25    under seal in connection with a dispositive motion or trial, the party seeking
 26    protection must articulate compelling reasons, supported by specific facts and legal
 27    justification, for the requested sealing order. Again, competent evidence supporting
 28    the application to file documents under seal must be provided by declaration.
                                                 4
Case 2:20-cv-09539-DSF-RAO Document 21 Filed 03/29/21 Page 5 of 17 Page ID #:136




  1           Any document that is not confidential, privileged, or otherwise protectable in
  2    its entirety will not be filed under seal if the confidential portions can be redacted.
  3    If documents can be redacted, then a redacted version for public viewing, omitting
  4    only the confidential, privileged, or otherwise protectable portions of the document
  5    shall be filed. Any application that seeks to file documents under seal in their
  6    entirety should include an explanation of why redaction is not feasible.
  7

  8    2.     DEFINITIONS
  9           2.1    Action: Whittier v. The University of Southern California, Case No.
 10    2:20-cv-09539 filed in the United States District Court, Central District of
 11    California.
 12           2.2    Challenging Party: a Party or Non-Party that challenges the
 13    designation of information or items under this Order.
 14           2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 15    how it is generated, stored or maintained) or tangible things that qualify for
 16    protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 17    the Good Cause Statement.
 18           2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 19    their support staff).
 20           2.5    Designating Party: a Party or Non-Party that designates information or
 21    items that it produces in disclosures or in responses to discovery as
 22    “CONFIDENTIAL.”
 23           2.6    Disclosure or Discovery Material: all items or information, regardless
 24    of the medium or manner in which it is generated, stored, or maintained (including,
 25    among other things, testimony, transcripts, and tangible things) that are produced or
 26    generated in disclosures or responses to discovery in this matter.
 27           2.7    Expert: a person with specialized knowledge or experience in a matter
 28    pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                                   5
Case 2:20-cv-09539-DSF-RAO Document 21 Filed 03/29/21 Page 6 of 17 Page ID #:137




  1    an expert witness or as a consultant in this Action.
  2          2.8    House Counsel: attorneys who are employees of a party to this Action.
  3    House Counsel does not include Outside Counsel of Record or any other outside
  4    counsel.
  5          2.9    Non-Party: any natural person, partnership, corporation, association or
  6    other legal entity not named as a Party to this action.
  7          2.10 Outside Counsel of Record: attorneys who are not employees of a
  8    party to this Action but are retained to represent or advise a party to this Action and
  9    have appeared in this Action on behalf of that party or are affiliated with a law firm
 10    that has appeared on behalf of that party, and includes support staff.
 11          2.11 Party: any party to this Action, including all of its officers, directors,
 12    employees, consultants, retained experts, and Outside Counsel of Record (and their
 13    support staffs).
 14          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 15    Discovery Material in this Action.
 16          2.13 Professional Vendors: persons or entities that provide litigation
 17    support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 18    demonstrations, and organizing, storing, or retrieving data in any form or medium)
 19    and their employees and subcontractors.
 20          2.14 Protected Material: any Disclosure or Discovery Material that is
 21    designated as “CONFIDENTIAL.”
 22          2.15 Receiving Party: a Party that receives Disclosure or Discovery
 23    Material from a Producing Party.
 24

 25

 26

 27

 28
                                                  6
Case 2:20-cv-09539-DSF-RAO Document 21 Filed 03/29/21 Page 7 of 17 Page ID #:138




  1    3.    SCOPE
  2          The protections conferred by this Stipulation and Order cover not only
  3    Protected Material (as defined above), but also (1) any information copied or
  4    extracted from Protected Material; (2) all copies, excerpts, summaries, or
  5    compilations of Protected Material; and (3) any testimony, conversations, or
  6    presentations by Parties or their Counsel that might reveal Protected Material.
  7          Any use of Protected Material at trial shall be governed by the orders of the
  8    trial judge. This Order does not govern the use of Protected Material at trial.
  9

 10    4.    DURATION
 11          Once a case proceeds to trial, information that was designated as
 12    CONFIDENTIAL or maintained pursuant to this protective order used or introduced
 13    as an exhibit at trial becomes public and will be presumptively available to all
 14    members of the public, including the press, unless compelling reasons supported by
 15    specific factual findings to proceed otherwise are made to the trial judge in advance
 16    of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
 17    showing for sealing documents produced in discovery from “compelling reasons”
 18    standard when merits-related documents are part of court record). Accordingly, the
 19    terms of this protective order do not extend beyond the commencement of the trial.
 20

 21    5.    DESIGNATING PROTECTED MATERIAL
 22          5.1    Exercise of Restraint and Care in Designating Material for Protection.
 23    Each Party or Non-Party that designates information or items for protection under
 24    this Order must take care to limit any such designation to specific material that
 25    qualifies under the appropriate standards. The Designating Party must designate for
 26    protection only those parts of material, documents, items or oral or written
 27    communications that qualify so that other portions of the material, documents, items
 28    or communications for which protection is not warranted are not swept unjustifiably
                                               7
Case 2:20-cv-09539-DSF-RAO Document 21 Filed 03/29/21 Page 8 of 17 Page ID #:139




  1    within the ambit of this Order.
  2          Mass, indiscriminate or routinized designations are prohibited. Designations
  3    that are shown to be clearly unjustified or that have been made for an improper
  4    purpose (e.g., to unnecessarily encumber the case development process or to impose
  5    unnecessary expenses and burdens on other parties) may expose the Designating
  6    Party to sanctions.
  7          If it comes to a Designating Party’s attention that information or items that it
  8    designated for protection do not qualify for protection, that Designating Party must
  9    promptly notify all other Parties that it is withdrawing the inapplicable designation.
 10          5.2      Manner and Timing of Designations. Except as otherwise provided in
 11    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 12    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 13    under this Order must be clearly so designated before the material is disclosed or
 14    produced.
 15          Designation in conformity with this Order requires:
 16                (a) for information in documentary form (e.g., paper or electronic
 17    documents, but excluding transcripts of depositions or other pretrial or trial
 18    proceedings), that the Producing Party affix at a minimum, the legend
 19    “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 20    contains protected material. If only a portion of the material on a page qualifies for
 21    protection, the Producing Party also must clearly identify the protected portion(s)
 22    (e.g., by making appropriate markings in the margins).
 23          A Party or Non-Party that makes original documents available for inspection
 24    need not designate them for protection until after the inspecting Party has indicated
 25    which documents it would like copied and produced. During the inspection and
 26    before the designation, all of the material made available for inspection shall be
 27    deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 28    documents it wants copied and produced, the Producing Party must determine which
                                               8
Case 2:20-cv-09539-DSF-RAO Document 21 Filed 03/29/21 Page 9 of 17 Page ID #:140




  1    documents, or portions thereof, qualify for protection under this Order. Then,
  2    before producing the specified documents, the Producing Party must affix the
  3    “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
  4    portion of the material on a page qualifies for protection, the Producing Party also
  5    must clearly identify the protected portion(s) (e.g., by making appropriate markings
  6    in the margins).
  7                (b) for testimony given in depositions that the Designating Party identifies
  8    the Disclosure or Discovery Material on the record, before the close of the
  9    deposition all protected testimony.
 10                (c) for information produced in some form other than documentary and
 11    for any other tangible items, that the Producing Party affix in a prominent place on
 12    the exterior of the container or containers in which the information is stored the
 13    legend “CONFIDENTIAL.” If only a portion or portions of the information
 14    warrants protection, the Producing Party, to the extent practicable, shall identify the
 15    protected portion(s).
 16          5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
 17    failure to designate qualified information or items does not, standing alone, waive
 18    the Designating Party’s right to secure protection under this Order for such material.
 19    Upon timely correction of a designation, the Receiving Party must make reasonable
 20    efforts to assure that the material is treated in accordance with the provisions of this
 21    Order.
 22

 23    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 24          6.1      Timing of Challenges. Any Party or Non-Party may challenge a
 25    designation of confidentiality at any time that is consistent with the Court’s
 26    Scheduling Order.
 27          6.2      Meet and Confer. The Challenging Party shall initiate the dispute
 28    resolution process under Local Rule 37.1 et seq.
                                                9
Case 2:20-cv-09539-DSF-RAO Document 21 Filed 03/29/21 Page 10 of 17 Page ID #:141




   1         6.3      The burden of persuasion in any such challenge proceeding shall be on
   2   the Designating Party. Frivolous challenges, and those made for an improper
   3   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
   4   parties) may expose the Challenging Party to sanctions. Unless the Designating
   5   Party has waived or withdrawn the confidentiality designation, all parties shall
   6   continue to afford the material in question the level of protection to which it is
   7   entitled under the Producing Party’s designation until the Court rules on the
   8   challenge.
   9

  10   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
  11         7.1      Basic Principles. A Receiving Party may use Protected Material that is
  12   disclosed or produced by another Party or by a Non-Party in connection with this
  13   Action only for prosecuting, defending or attempting to settle this Action. Such
  14   Protected Material may be disclosed only to the categories of persons and under the
  15   conditions described in this Order. When the Action has been terminated, a
  16   Receiving Party must comply with the provisions of section 13 below (FINAL
  17   DISPOSITION).
  18         Protected Material must be stored and maintained by a Receiving Party at a
  19   location and in a secure manner that ensures that access is limited to the persons
  20   authorized under this Order.
  21         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
  22   otherwise ordered by the court or permitted in writing by the Designating Party, a
  23   Receiving Party may disclose any information or item designated
  24   “CONFIDENTIAL” only to:
  25               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
  26   well as employees of said Outside Counsel of Record to whom it is reasonably
  27   necessary to disclose the information for this Action;
  28               (b) the officers, directors, and employees (including House Counsel) of
                                                     10
Case 2:20-cv-09539-DSF-RAO Document 21 Filed 03/29/21 Page 11 of 17 Page ID #:142




   1   the Receiving Party to whom disclosure is reasonably necessary for this Action;
   2            (c) Experts (as defined in this Order) of the Receiving Party to whom
   3   disclosure is reasonably necessary for this Action and who have signed the
   4   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   5            (d) the court and its personnel;
   6            (e) court reporters and their staff;
   7            (f) professional jury or trial consultants, mock jurors, and Professional
   8   Vendors to whom disclosure is reasonably necessary for this Action and who have
   9   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  10            (g) the author or recipient of a document containing the information or a
  11   custodian or other person who otherwise possessed or knew the information;
  12            (h) during their depositions, witnesses, and attorneys for witnesses, in the
  13   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  14   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
  15   will not be permitted to keep any confidential information unless they sign the
  16   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  17   agreed by the Designating Party or ordered by the court. Pages of transcribed
  18   deposition testimony or exhibits to depositions that reveal Protected Material may
  19   be separately bound by the court reporter and may not be disclosed to anyone except
  20   as permitted under this Stipulated Protective Order; and
  21            (i) any mediator or settlement officer, and their supporting personnel,
  22   mutually agreed upon by any of the parties engaged in settlement discussions.
  23

  24   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  25         IN OTHER LITIGATION
  26         If a Party is served with a subpoena or a court order issued in other litigation
  27   that compels disclosure of any information or items designated in this Action as
  28   “CONFIDENTIAL,” that Party must:
                                                   11
Case 2:20-cv-09539-DSF-RAO Document 21 Filed 03/29/21 Page 12 of 17 Page ID #:143




   1             (a) promptly notify in writing the Designating Party. Such notification
   2   shall include a copy of the subpoena or court order;
   3             (b) promptly notify in writing the party who caused the subpoena or order
   4   to issue in the other litigation that some or all of the material covered by the
   5   subpoena or order is subject to this Protective Order. Such notification shall include
   6   a copy of this Stipulated Protective Order; and
   7             (c) cooperate with respect to all reasonable procedures sought to be
   8   pursued by the Designating Party whose Protected Material may be affected.
   9         If the Designating Party timely seeks a protective order, the Party served with
  10   the subpoena or court order shall not produce any information designated in this
  11   action as “CONFIDENTIAL” before a determination by the court from which the
  12   subpoena or order issued, unless the Party has obtained the Designating Party’s
  13   permission. The Designating Party shall bear the burden and expense of seeking
  14   protection in that court of its confidential material and nothing in these provisions
  15   should be construed as authorizing or encouraging a Receiving Party in this Action
  16   to disobey a lawful directive from another court.
  17

  18   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  19         PRODUCED IN THIS LITIGATION
  20             (a) The terms of this Order are applicable to information produced by a
  21   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
  22   produced by Non-Parties in connection with this litigation is protected by the
  23   remedies and relief provided by this Order. Nothing in these provisions should be
  24   construed as prohibiting a Non-Party from seeking additional protections.
  25             (b) In the event that a Party is required, by a valid discovery request, to
  26   produce a Non-Party’s confidential information in its possession, and the Party is
  27   subject to an agreement with the Non-Party not to produce the Non-Party’s
  28   confidential information, then the Party shall:
                                                 12
Case 2:20-cv-09539-DSF-RAO Document 21 Filed 03/29/21 Page 13 of 17 Page ID #:144




   1                (1) promptly notify in writing the Requesting Party and the Non-Party
   2   that some or all of the information requested is subject to a confidentiality
   3   agreement with a Non-Party;
   4                (2) promptly provide the Non-Party with a copy of the Stipulated
   5   Protective Order in this Action, the relevant discovery request(s), and a reasonably
   6   specific description of the information requested; and
   7                (3) make the information requested available for inspection by the
   8   Non-Party, if requested.
   9             (c) If the Non-Party fails to seek a protective order from this court within
  10   14 days of receiving the notice and accompanying information, the Receiving Party
  11   may produce the Non-Party’s confidential information responsive to the discovery
  12   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
  13   not produce any information in its possession or control that is subject to the
  14   confidentiality agreement with the Non-Party before a determination by the court.
  15   Absent a court order to the contrary, the Non-Party shall bear the burden and
  16   expense of seeking protection in this court of its Protected Material.
  17

  18   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  19         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  20   Protected Material to any person or in any circumstance not authorized under this
  21   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  22   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  23   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  24   persons to whom unauthorized disclosures were made of all the terms of this Order,
  25   and (d) request such person or persons to execute the “Acknowledgment and
  26   Agreement to Be Bound” that is attached hereto as Exhibit A.
  27

  28
                                                 13
Case 2:20-cv-09539-DSF-RAO Document 21 Filed 03/29/21 Page 14 of 17 Page ID #:145




   1   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   2         PROTECTED MATERIAL
   3         When a Producing Party gives notice to Receiving Parties that certain
   4   inadvertently produced material is subject to a claim of privilege or other protection,
   5   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   6   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
   7   procedure may be established in an e-discovery order that provides for production
   8   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
   9   (e), insofar as the parties reach an agreement on the effect of disclosure of a
  10   communication or information covered by the attorney-client privilege or work
  11   product protection, the parties may incorporate their agreement in the stipulated
  12   protective order submitted to the court.
  13

  14   12.   MISCELLANEOUS
  15         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  16   person to seek its modification by the Court in the future.
  17         12.2 Right to Assert Other Objections. By stipulating to the entry of this
  18   Protective Order, no Party waives any right it otherwise would have to object to
  19   disclosing or producing any information or item on any ground not addressed in this
  20   Stipulated Protective Order. Similarly, no Party waives any right to object on any
  21   ground to use in evidence of any of the material covered by this Protective Order.
  22         12.3 Filing Protected Material. A Party that seeks to file under seal any
  23   Protected Material must comply with Local Civil Rule 79-5. Protected Material
  24   may only be filed under seal pursuant to a court order authorizing the sealing of the
  25   specific Protected Material at issue. If a Party’s request to file Protected Material
  26   under seal is denied by the court, then the Receiving Party may file the information
  27   in the public record unless otherwise instructed by the court.
  28
                                                  14
Case 2:20-cv-09539-DSF-RAO Document 21 Filed 03/29/21 Page 15 of 17 Page ID #:146




   1   13.   FINAL DISPOSITION
   2         After the final disposition of this Action, as defined in paragraph 4, within 60
   3   days of a written request by the Designating Party, each Receiving Party must return
   4   all Protected Material to the Producing Party or destroy such material. As used in
   5   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   6   summaries, and any other format reproducing or capturing any of the Protected
   7   Material. Whether the Protected Material is returned or destroyed, the Receiving
   8   Party must submit a written certification to the Producing Party (and, if not the same
   9   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  10   (by category, where appropriate) all the Protected Material that was returned or
  11   destroyed and (2) affirms that the Receiving Party has not retained any copies,
  12   abstracts, compilations, summaries or any other format reproducing or capturing any
  13   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
  14   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
  15   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  16   reports, attorney work product, and consultant and expert work product, even if such
  17   materials contain Protected Material. Any such archival copies that contain or
  18   constitute Protected Material remain subject to this Protective Order as set forth in
  19   Section 4 (DURATION).
  20

  21   //
  22   //
  23   //
  24   //
  25   //
  26   //
  27   //
  28   //
                                                 15
Case 2:20-cv-09539-DSF-RAO Document 21 Filed 03/29/21 Page 16 of 17 Page ID #:147




   1   14.   VIOLATION
   2   Any violation of this Order may be punished by appropriate measures including,
   3   without limitation, contempt proceedings and/or monetary sanctions.
   4   ///
   5

   6   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   7

   8   DATED 3/26/21_______________________
   9

  10   __/s/Alexander S. Zalkin___________________________
       Attorneys for Plaintiff
  11

  12

  13   DATED:__March 9, 2021________________
  14

  15   _____________________________________
       Attorneys for Defendant
  16

  17

  18   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  19

  20   DATED: March 29, 2021
  21

  22   _____________________________________
       HON. ROZELLA A. OLIVER
  23   United States Magistrate Judge
  24

  25

  26

  27

  28
                                               16
Case 2:20-cv-09539-DSF-RAO Document 21 Filed 03/29/21 Page 17 of 17 Page ID #:148




   1                                         EXHIBIT A
   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3

   4   I, _____________________________ [print or type full name], of
   5   _________________ [print or type full address], declare under penalty of perjury
   6   that I have read in its entirety and understand the Stipulated Protective Order that
   7   was issued by the United States District Court for the Central District of California
   8   on [date] in the case of ___________ [insert formal name of the case and the
   9   number and initials assigned to it by the court]. I agree to comply with and to be
  10   bound by all the terms of this Stipulated Protective Order and I understand and
  11   acknowledge that failure to so comply could expose me to sanctions and punishment
  12   in the nature of contempt. I solemnly promise that I will not disclose in any manner
  13   any information or item that is subject to this Stipulated Protective Order to any
  14   person or entity except in strict compliance with the provisions of this Order.
  15   I further agree to submit to the jurisdiction of the United States District Court for the
  16   Central District of California for enforcing the terms of this Stipulated Protective
  17   Order, even if such enforcement proceedings occur after termination of this action.
  18   I hereby appoint __________________________ [print or type full name] of
  19   _______________________________________ [print or type full address and
  20   telephone number] as my California agent for service of process in connection with
  21   this action or any proceedings related to enforcement of this Stipulated Protective
  22   Order.
  23   Date: ______________________________________
  24   City and State where sworn and signed: _________________________________
  25

  26   Printed name: _______________________________
  27

  28   Signature: __________________________________
                                          17
